 



Exhibit 10.10

SOVEREIGN BANCORP, INC. 1996 STOCK OPTION PLAN

FORM OF STOCK OPTION AGREEMENT FOR

NONQUALIFIED STOCK OPTION


--------------------------------------------------------------------------------

BETWEEN

SOVEREIGN BANCORP, INC.

AND

                                     


(the Optionholder)

                 
Date of Grant:
  ________________________        
 
               
Number of Shares:
  ________________________        
 
               
Purchase Price
  $________________________        
 
               
Option Expires:
  ________________________        

 



--------------------------------------------------------------------------------



 



NONQUALIFIED STOCK OPTION AGREEMENT

Number of shares subject to option:                      shares.

     This Agreement dated                                         , between
SOVEREIGN BANCORP, INC. (the “Corporation”) and
                                         (the “Optionholder”),

WITNESSETH:

     1. Grant of Option.

         Pursuant to the provisions of the Sovereign Bancorp, Inc. 1996 Stock
Option Plan (the “Plan”) the Corporation hereby grants to the Optionholder,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein set forth, the right and option to purchase from the
Corporation for cash, or for common stock of the Corporation subject to the
approval of the Committee (as defined in the Plan), all or any part of an
aggregate of                                          shares of Common Stock
(without par value) of the Corporation (“Common Stock”) at the purchase price of
$                     per share; such option to be exercised as hereinafter
provided (this “Option”).

     2. Terms and Conditions.

         It is understood and agreed that this Option is subject to the
following terms and conditions:

         (a) Expiration Date. Subject to the provisions of Paragraph 2(d), this
Option shall expire on                                          [not more than
ten years and one month from the date of grant].

         (b) Exercise of Option. Except in the case of a “Change in Control” (as
defined in the Plan), no part of this Option may be exercised until the
Optionholder has remained in the continuous employ of the Corporation or of a
Subsidiary (as defined in the Plan) for a period of                      years
after the date hereof.

                 This Option may be exercised in whole at any time, or from time
to time in part, prior to the expiration date specified in Paragraph 2(a). Any
exercise shall be accompanied by a written notice to the Corporation specifying
the number of shares as to which this Option is

1



--------------------------------------------------------------------------------



 



being exercised. If a Change in Control occurs, this Option shall become
immediately exercisable.

     (c) Payment of Purchase Price Upon Exercise. At the time of any exercise
the purchase price of the shares as to which this Option shall be exercised
shall be paid in cash (or, subject to the conditions and limitations described
in the Plan, by delivering shares of Common Stock of the Corporation or by
delivering a combination of such Common Stock and cash equal to the price per
share set forth in Paragraph 1 hereof) to the Corporation.

     (d) Exercise Upon Death, Disability or Termination of Employment.

         (1) In the event of the death of the Optionholder while an employee of
the Corporation or of a Subsidiary, this Option may be exercised, to the extent
that the Optionholder was entitled to do so at the date of termination of
employment due to such cause, by the person or persons to whom the
Optionholder’s rights under this Option pass by will or applicable law, or if no
such person has such right, by the estate’s executors or administrators, in
whole at any time, or from time to time in part, within one year after the
Optionholder’s death, but in no event later than the expiration date specified
in Paragraph 2(a).

         (2) If the Optionholder’s employment with the Corporation or a
Subsidiary terminates because of total and permanent disability, then the
Optionholder may exercise this Option, to the extent that the Optionholder was
entitled to do so at the date of termination of employment due to such cause, in
whole at any time, or from time to time in part, within one year after the date
of such termination, but in no event later than the expiration date specified in
Paragraph 2(a).

         (3) If the Optionholder’s employment with the Corporation or a
Subsidiary terminates because of early or normal retirement as defined in the
Sovereign Bancorp, Inc. Employee Stock Ownership Plan, then the Optionholder may
exercise this Option, to the extent that the Optionholder was entitled to do so
at the date of early or normal retirement, in whole at any time, or from time to
time in part, within 24 months after the date of such termination of employment,
but in no event later than the expiration date specified in Paragraph 2(a).

2



--------------------------------------------------------------------------------



 



         (4) If the Optionholder’s employment with the Corporation or a
Subsidiary is voluntarily terminated by the Optionholder (other than for early
or normal retirement as defined in the Sovereign Bancorp, Inc. Employee Stock
Ownership Plan), then this Option will expire on the date of such termination of
employment.

         (5) Except as otherwise provided in (6) below, if the Optionholder’s
employment is terminated at the election of the Corporation or a Subsidiary,
then the Optionholder may exercise this Option, to the extent the Optionholder
was entitled to do so at the date of such termination of employment, in whole at
any time, or from time to time in part, within twelve months after the date of
such termination of employment, but in no event later than the expiration date
specified in Paragraph 2(a).

         (6) Notwithstanding anything herein to the contrary, if the
Optionholder’s employment is terminated by the Corporation or a Subsidiary “for
cause” (as defined in the Plan), all rights to exercise this Option shall
terminate at the date of such termination of employment.

     (e) Nontransferability. This Option shall not be transferable other than by
will or by the laws of descent and distribution. During the lifetime of the
Optionholder, this Option shall be exercisable only by the Optionholder.

     (f) Adjustments. In the event that the shares of Common Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Corporation or of another corporation (whether by reason
of merger, consolidation, recapitalization, reclassification, split up,
combination of shares or otherwise) or if the number of such shares of stock
shall be increased through the payment of a stock dividend, then this Option
shall be appropriately amended as to price and other terms, as may be necessary
to reflect the foregoing events. If there shall be any other change in the
number or kind of the outstanding shares of the stock of the Corporation, or of
any stock or other securities in which such stock shall have been changed, or
for which it shall have been exchanged, and if a majority of the disinterested
members of the Board shall, in its sole discretion, determine that such change
equitably requires an adjustment in this Option, then such adjustment shall be
made in

3



--------------------------------------------------------------------------------



 



accordance with such determination. Any adjustment so made shall be final and
binding upon the Optionholder.

     (g) No Rights As Stockholder. The Optionholder shall have no rights as a
stockholder with respect to any shares of Common Stock subject to this Option
prior to the date of issuance of a certificate or certificates for such shares.

     (h) No Right to Continued Employment. This Option shall not confer upon the
Optionholder any right with respect to continue in the employ of Corporation or
any Subsidiary, nor shall it interfere in any way with the right of the
Corporation or any Subsidiary to terminate the Optionholder’s employment at any
time and for any reason.

     (i) Compliance with Law and Regulations. This Option and the obligation of
the Corporation to sell and deliver shares hereunder, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. The Corporation shall
not be required to issue or deliver any certificates for shares of Common Stock
prior to (1) the listing of such shares on any stock exchange on which the
Common Stock may then be listed and (2) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.

     3. Investment Representation.

         The Committee appointed pursuant to Article 3 of the Plan may require
the Optionholder to furnish to the Corporation, prior to the issuance of any
shares upon the exercise of all or any part of this Option, an agreement (in
such form as such Committee may specify) in which the Optionholder represents
that the shares acquired upon exercise are being acquired for investment and not
with a view to the sale or distribution thereof.

     4. Optionholder Bound By Plan.

         The Optionholder hereby acknowledges receipt of a copy of the Plan and
any amendments thereto, and agrees to be bound by all the terms and provisions
thereof, which, to the extent relevant, are incorporated herein by reference.

4



--------------------------------------------------------------------------------



 



     5. Withholding of Taxes.

         The Corporation will require as a condition precedent to the exercise
of this Option that appropriate arrangements be made for the withholding of any
applicable taxes. The obligation of the Optionholder under this paragraph to
provide for the payment of withholding taxes may be satisfied, subject to the
provisions of Section 11.5 of the Plan, by electing to have the Corporation
withhold certain of the shares that would otherwise be issuable pursuant to the
exercise of this Option.

     6. Notices.

         Any notice hereunder to the Corporation shall be addressed to it at its
office, 1130 Berkshire Boulevard, Wyomissing, Pennsylvania 19610; Attention:
Executive Compensation Manager, and any notice hereunder to Optionholder shall
be addressed to him or her at the address below, subject to the right of either
party to designate at any time hereafter in writing some other address.

     IN WITNESS WHEREOF, Sovereign Bancorp, Inc. has caused this Agreement to be
executed by a duly authorized officer and the Optionholder has executed this
Agreement, both as of the day and year first above written.

          SOVEREIGN BANCORP, INC.   OPTIONHOLDER
 
       
By
       

       

       (Signature)   (Signature)

       Jay S. Sidhu    

       President and Chief Executive Officer    

       

      (Print Address)

5